 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT JOHN ALTAVILLA, z
Piaimiff, No. 3;17-€\/-01592
V' (JUDGE CAPUTO)

GENERAL HOSPITAL, et al.,

(MAGISTRATE JUDGE MEHALCHICK)
Defendants.

v 711 ORbER

NOW, this 152 day of Novernber, 2018, upon review of the Report and
Recornrnendation (Doc. 26) of Magistrate Judge Karoline Mehalchick for plain error
or manifest injustice, IT IS HEREBY ORDERED that:

(l) The Report and Recommendation (Doc. 26) is ADOPTED.

(2) The action is DISMISSED.

(3) The Clerk of Court is directed to mark the case as CLOSED.

MQ@

A. Richard C'a nto_
United States istrict Judge

 

 

 

